DETAILED ACTION
Claim Objections
Claims 1-10 are objected to because of the following informalities:  “jewellery” should be the “jewelry”.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: the term “relief” is misdescriptive of the elements they are describing.   The specification describes the relief (31) as a through-hole for receiving a complementary relief (131), which is a protrusion.  The reliefs are given two distinct meanings of which are both misdescriptive in describing the elements. 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both a through-hole for receiving elements 5 and 6 and a bearing surface.  Please see the annotated drawing on the subsequent page.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    598
    956
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 4, “the ends”, line 5, “said adjustment mechanism”, line 16, “said jaws”, line 19, “said push-buttons”, line 22, “the insertion of foreign bodies”, line 23, “the view of the user”, “the user”, line 26, “the insertion of said stop element”, and line 28, “the removal of said stop element” all lack antecedence.
	In claim 1, it is misdescriptive to claim a space adjustment means/adjusting mechanism and a separate set of elements as additional means separate from the adjusting mechanism for adjusting the spacing between the first and second structural elements.  To correct this problem, the space adjustment means/adjusting mechanisms should be further defined by the elements forming the adjusting.
	In claim 1, line 21, it is misdescriptive to state that “an complementary relief (131) that comprises said first structural element (1)”.  The first structural element has a complementary relief would be an accurate description of the invention.
	In claim 4, line 8, “the coplanar holding of said first structural element” lacks antecedence.
	In claims 5 and 6, line 4, “the steadfastness” and “the angular orientation” lack antecedence.  The limitation defined by “the steadfastness of the angular orientation” is indefinite in scope.  What is the scope of this limitation.  The limitation is vague in defining what steadfastness defines in relation to the angular orientation.
	In claim 8, line 2, “the ends” lack antecedence.  Lines 3-end are indefinite in defining the scope of the limitation.  It is unclear what the scope of this limitation defines in terms of structural elements.
Allowable Subject Matter
Claims 1, 7 and 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677